PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/406,996
Filing Date: 8 May 2019
Appellant(s): Vincent, Michael, B.



__________________
David G. Dolezal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/30/2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
(a) Regarding Claim 1
Appellant first argues that the combination of Ehrenpfordt, Miclaus, Chen and Vincent is not combinable to teach the limitations of claim 1 because Vincent teaches that the coefficient of thermal expansion (CTE) matching beads (Vincent Fig. 1, beads 24) are located at the intersection of the gel (22) and the CTE mismatched chip solder (not specifically labeled but see Fig. 1, “upper portion 30” of interconnect 16).  Appellant interprets the combination of Ehrenpfordt and Vincent to require that the CTE matching beads would only be located at the top portion of Ehrenpfordt (see Appellant’s Brief, page 15).  However, this is a misinterpretation of the proposed combination.  Vincent is not used to specifically teach a specific, directional location of the beads, but rather the use of beads in a CTE mismatched location.  For the specific device of Vincent, this location happens to be an upper portion because that is where the CTE mismatch occurs (see Fig. 1, and Col. 3, line 42-Col. 4, line 59).  Contrary to Appellant’s argument, Vincent teaches that the beads do surround the entirety of a CTE mismatched portion.  Vincent, Fig. 1, shows the beads (24) surrounding all available sides of the solder (not labeled, but taught to be located at the upper portion of interconnects 16), and not merely sitting in an upper portion without respect to the location of CTE mismatched portions of the device.  Using the principle taught by Vincent, i.e. using filler beads inside a gel to match the CTE of the gel to a mismatched adjacent part, a person of skill in the art at the time before the effective filing date of the claimed invention would have understood that the filler beads of Vincent would not merely be blindly located at the top of the device, but would be positioned wherever CTE mismatch occurred.  


(b) Regarding Claim 14
Appellant’s additional arguments with respect to claim 14 are primarily targeted toward the filling of the gel into the device.  Appellant seemingly argues that because Ehrenpfordt uses the phrase “damping mass 20 [is] encapsulated by a covering made of an enveloping compound 22” that this means the damping mass (20) is formed first, and the cover (22) is formed second, over the damping mass.  However, a person of skill in the art would not understand this to be the method of formation.  Contrary to Appellant’s interpretation, Vincent only uses the phrase “is encapsulated by” to show the structure, 
Appellant additionally repeats the arguments of claim 1 as they pertain to claim 14.  See the section above with respect to claim 1 for response to these arguments.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EVAN G CLINTON/Examiner, Art Unit 2816                                                                                                                                                                                                        
Conferees:
/ZANDRA V SMITH/       Supervisory Patent Examiner, Art Unit 2816                                                                                                                                                                                                                                                                                                                                                                                      
/Hien H. Phan/
        Quality Assurance Specialist, TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.